Judgment, Supreme *282Court, New York County (Carol Berkman, J.), rendered June 24, 1993, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees and reckless endangerment in the first degree, and sentencing him to concurrent terms of 5 to 15 years, 21/s to 7 years and 21/s to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People established, inter alia, that defendant fired a pistol into a crowd of fleeing bystanders. We find no reason to disturb the jury’s credibility findings (People v Corporan, 169 AD2d 643).
The court properly permitted the People to introduce rebuttal evidence (see, People v Cade, 73 NY2d 904), which rebutted defendant’s claim of lawful possession of the weapon as well as the presence at the scene of defendant’s purported eyewitnesses. To the extent this evidence could have been introduced on the People’s direct case as well, the court properly exercised its discretion in permitting it to be introduced in rebuttal (see, CPL 260.30 [7]). Furthermore, the alleged error is not preserved.
We have considered defendant’s remaining claims and find them to be without merit. Concur—Murphy, P. J., Wallach, Rubin, Tom and Andrias, JJ.